Per Curiam. The record in this cause indicates that the claim is based on a valid State warrant issued by the State of Illinois to the Claimant. The record shows that the claimant failed to present the warrant for payment within one year. The statutes in the State of Illinois provide that funds held for the purpose of honoring State warrants escheat to the State of Illinois after one year from the date of the warrant. Inasmuch as the warrant was not presented within the one year limitation, the funds escheated and the Comptroller was no longer empowered to honor the warrant, and the claimant’s only resource was to make claim for these funds through the Court of Claims. The verified Complaint with the attached affidavit submitted by the claimant constitutes prima facie evidence of the facts set forth in the Complaint. The letter from the Comptroller dated May 13, 1974, in no way refutes the allegations set forth in the Complaint, and the respondent has not challenged these allegations by the submission of any other evidence. Accordingly, this Court finds that the warrant was a properly issued warrant, and the sole reason the payment was not made was the fact that the warrant was mislaid for a period in excess of one year before being presented for payment. It Is Therefore Ordered that the claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois in the above captioned cause, the sum of Seventy-Three and 33/100 Dollars ($73.33).